Exhibit 13 FINANCIAL HIGHLIGHTS (In Thousands, Except Per Share Data) Selected Year-End Data: 2009 2008 2007 Net Income/(Loss) $ 7,126 $ (22,060 ) $ 11,862 Net Income/(Loss) Available To Common Shareholders 5,633 (22,060 ) 11,862 Total Assets 1,512,353 1,385,425 1,342,976 Total Deposits 1,349,669 1,237,888 1,180,267 Total Investment Securities 361,943 225,274 282,083 Total Loans 983,537 1,052,982 981,180 Total Shareholders’ Equity 119,509 83,894 107,429 Trust Department Assets under Administration (Market Value) 1,856,229 1,804,629 2,028,232 Per Common Share: Earnings/(Loss)-Basic $ 0.64 $ (2.53 ) $ 1.36 Earnings/(Loss)-Diluted 0.64 (2.53 ) 1.35 Book Value 10.57 9.64 12.32 Financial Ratios: Return on Average Assets 0.49 % (1.62 ) % 0.90 % Return on Average Common Equity 6.26 (20.74 ) 11.12 Regulatory Capital Ratios: Total Capital to Risk-Weighted Assets 13.71 10.05 15.91 Tier 1 Capital to Risk-Weighted Assets 12.45 9.11 14.92 Tier 1 Capital to Average Assets 7.93 6.15 8.59 Total Assets (In Billions) 2005 $ 1.26 2006 $ 1.29 2007 $ 1.35 2008 $ 1.39 2009 $ 1.51 Deposits (In Billions) 2005 $ 1.04 2006 $ 1.15 2007 $ 1.18 2008 $ 1.24 2009 $ 1.35 Equity Capital (In Millions) 2005 $ 99.2 2006 $ 103.8 2007 $ 107.4 2008 $ 83.9 2009 $ 119.5 Dear Shareholders and Friends, I have often said that a community bank is a reflection of the communities it serves.We give credit to our founders for establishing our Bank in what would prove to be one of the premier community bank markets in the country.The towns we serve are vibrant, exciting places to live and work, and our clientele reflect the same.However, virtually all segments of our economy have been affected by the severe environment of the last two to three years. Individuals, households and businesses are struggling to rebalance themselves to move from the “old normal to the new normal.”They are making progress, as we knew they would.De-leveraging is hard work.It takes time to achieve a new sustainable financial balance.When they get to that point, we will see confidence return and the communities we serve will slowly go back on offense. People are smart and resilient and we believe it is our job to work with our customers who are working hard to rebalance.We have plenty of money to lend to qualified borrowers to fuel growth when our customers regain the confidence to borrow. EARNINGS We generated $7.1 million of net income during the course of 2009.While not a stellar year, we were profitable when many of the banks in the country were not.In addition to being profitable, we have grown our depositor base significantly during the year.On average total deposits grew 9.2 percent during 2009.More importantly, we have done a good job protecting our interest rate margin, ending the year at 3.44percent for the quarter ended December 31, 2009. Additionally, we have diligently managed our funds, building substantial short and medium-term liquidity into our balance sheet during 2009.We are well positioned when loan demand increases and interest rates rise. CAPITAL and DIVIDENDS At the end of 2009, the Corporation’s leverage ratio, tier 1 and total risk based capital ratios were 7.93 percent, 12.45 percent and 13.71 percent, respectively.All are above levels to be considered well capitalized under regulatory guidelines. As reported in January 2010, our strong capital position and the profits generated during the year enabled us to repay 25 percent or $7.2 million of the funds taken from Treasury early in 2009, under its Capital Purchase Program.We are pleased to have made a substantial reduction and will continue to do more as we build capital and see strength returning to the economy. Building capital with profits is the best way to grow capital and to complete the repayment of the Capital Purchase Program.To put the Corporation in the strongest position to do this, the Board made the very difficult decision to reduce the dividend from 64¢ to 20¢ annually.The result was to retain $3.8 million in capital on an annual basis.At the same time, the Board paid shareholders a 5 percent stock dividend. Also during 2009, the dividend reinvestment plan was enhanced to give shareholders a 3 percent discount on shares purchased with the cash dividend or with optional cash payments up to $50,000 per quarter.The shares will be issued from the Corporation’s unissued shares, which will build capital.We encourage shareholders to take advantage of this opportunity. Shares of virtually all financial institutions have been severely impacted in this environment.We absolutely believe that strong banks such as ours have been unduly punished in the market.As the economy improves, well positioned banks with strong, liquid balance sheets and diversified sources of income (PGB Trust & Investments, for example) are going to do well. CREDIT and LOAN QUALITY During the course of 2009, our loan portfolios have decreased from just over $1 billion to $983 million.This is a result of customers de-leveraging, as they should, and a lack of demand for new credit from quality borrowers.As discussed earlier, this trend will reverse as confidence improves. There is no question that the economy has taken a toll on some of our borrowers.You would expect lenders to see increases in their non-performing assets.We have our share, although at a more modest level than our peer group.We ended the year with non-performing assets to total assets at 0.80 percent compared to a peer group median of 1.26 percent (as of September 30, 2009).Also during the year, we charged off $6.3 million in non-performing loans but at the same time built our loan loss reserve to 1.34 percent of total loans.As always, we are aggressively trying to resolve any issues we do have. A very bright spot in the year was that our residential first mortgage group closed a record $150 million of loans.We sold the longer duration loans and maintained the shorter duration loans in portfolio, to benefit our interest rate risk position and generate profits. PGB TRUST & INVESTMENTS Total assets under administration in PGB Trust & Investments grew throughout the year to end at $1.856 billion.Market performance was part of the success, but so was new business generation.In tough markets, individuals and families need to know that they have a trusted advisor who is always looking out for their best interests.Our straightforward, no-nonsense investment style works well and brings welcome order to an uncertain world. During the summer, Craig Spengeman announced the establishment of a new Trust & Investments office in Bethlehem, Pennsylvania.This is a strong and established market and we have an outstanding team ready to serve our new clients.They are off to a great start. OTHER ACCOMPLISHMENTS During 2009 we undertook a very Comprehensive Performance Enhancement Program.As a result, we have generated additional efficiencies that will benefit earnings and/or enhance the customer experience. We opened our Summit-Short Hills Branch in September and they are off to a good start. We introduced two new savings programs, increased our Home Equity Line of Credit portfolio, increased our officer-calling program and at the same time reduced overtime costs. PGB Trust & Investments is on target for an April conversion to its new operating system.The change will give us and our customers a much stronger platform from which to operate. ADMINISTRATION BUILDING We have recently announced that the Corporation has leased new space located at 500 Hills Drive in Bedminster, New Jersey, that will serve as our new Headquarters.It is hard to believe that we have been in our current location for 15 years.It has served us well.When we moved in, the Bank had total assets of $300 million as compared to $1.5 billion today.Unfortunately, the old building could not be expanded to accommodate us in the future. It is fair to say that normally we would not elect to take on a project like this in a down economy.However, we are very pleased to report that because of the down economy we were able to negotiate a very favorable, long-term lease for our new space.The other, very valuable advantage is that virtually all departments will be under one roof, including PGB Trust & Investments. 500 Hills Drive is easy to find and has great parking and access for our customers.We plan to make the move in early summer. RETIREMENTS During the course of the year, senior officers Paul Bell, Art Birmingham and Garrett Bromley moved into retirement.They each had long and distinguished banking careers and we thank them for their service to the Corporation. We have been delighted to welcome Jeffrey Carfora as our new Executive Vice President and CFO, Vincent Spero as Executive Vice President and Chief Lending Officer and Rene Merghart as Vice President in charge of Facilities.Additionally, Richard Ragoza joined the Bank as Senior Vice President and Senior Credit Officer and Kurt Talke is now First Vice President and head of Trust Administration in PGB Trust & Investments. OUTLOOK We are optimistic for the future and are in the middle of our new strategic planning process as this is being written.I can assure you that you have an outstanding and focused group working on your behalf. We are also realistic about the environment in the short term.Our Country has stepped back from the darkest days at the end of 2008 and all of us are repositioning ourselves for opportunities that the future will bring.Recovery is not a straight line and is going to take time and patience.Progress is being made in the bigger world and in your Bank. We want to thank our employees and Board for their extraordinary work this year and our shareholders for their continuing support. /s/ Craig C. Spengemen /s/ Frank A. Kissel /s/ Robert M. Rogers Craig C. Spengemen Frank A. Kissel Robert M. Rogers President & CIO Chairman & CEO President & COO PGB Trust & Investments MANAGEMENT’S DISCUSSION AND ANALYSIS OVERVIEW:The following discussion and analysis is intended to provide information about the financial condition and results of operations of Peapack-Gladstone Financial Corporation and its subsidiaries on a consolidated basis and should be read in conjunction with the consolidated financial statements and the related notes and supplemental financial information appearing elsewhere in this report. Peapack-Gladstone Financial Corporation (the “Corporation”), formed in 1997, is the parent holding company for Peapack-Gladstone Bank (the “Bank”), formed in 1921, a commercial bank operating 24 branches in Somerset, Hunterdon, Morris, Middlesex and Union counties. The Corporation recorded positive earnings and increased capital for 2009 despite the significant impact the recession has had on financial institutions and their borrowers.The Corporation increased the provision for loan losses substantially in 2009, as the continued weakness in the overall economy and in the real estate markets has negatively impacted borrowers and their property values.The Bank, however, has not seen the same significant deterioration in the loan portfolio as many other institutions because of conservative underwriting at the time of origination and continued diligence in managing the loan portfolio.The Corporation was also able to resolve certain problem assets during 2009.Deposit growth was strong, increasing more than $111.8 million, while loans decreased $69.4 million compared to the year-end 2008 balances.The securities portfolio increased $137.1 million, as excess cash generated from deposit growth and loan prepayments was invested, primarily in shorter duration assets.Net interest income on a tax-equivalent basis increased $1.9 million during the year, which is attributable in large part to declining rates paid on interest-bearing liabilities offset by lower rates earned on interest-earning assets.Yields on interest-earning assets decreased 80 basis points, while yields on interest-bearing liabilities declined 88 basis points.As discussed in this Management’s Discussion and Analysis section, some of the highlights include: · Total average deposits increased $109.1 million or 9 percent from 2008, as average checking and money market deposits increased $57.3 million or 40 percent and $35.3 million or 9 percent, respectively. · The Bank opened a new, full-service branch in 2009 in Summit, New Jersey, expanding our presence in that Union County community. · PGB Trust and Investments opened an office in Bethlehem, Pennsylvania. · The Corporation sold $28.7 million of preferred stock to the U.S. Treasury in the Capital Purchase Program in January Additionally, subsequent to year end 2009, the Corporation repurchased approximately $7.2 million of the preferred stock on January 6, 2010, representing 25 percent of the original amount sold. Peapack-Gladstone Financial Corporation’s common stock trades on the National Association of Securities Dealers Automated Quotations (NASDAQ) Global Select Market under the symbol “PGC.” CRITICAL ACCOUNTING POLICIES AND ESTIMATES:Management’s Discussion and Analysis of Financial Condition and Results of Operation is based upon the Corporation’s consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles.The preparation of these financial statements requires the Corporation to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses.Note 1 to the Corporation’s Audited Consolidated Financial Statements for the year ended December 31, 2009, contains a summary of the Corporation’s significant accounting policies. Management believes that the Corporation’s policy with respect to the methodology for the determination of the allowance for loan losses involves a higher degree of complexity and requires management to make difficult and subjective judgments, which often require assumptions or estimates about highly uncertain matters.Changes in these judgments, assumption or estimates could materially impact results of operations.This critical policy and its application are periodically reviewed with the Audit Committee and the Board of Directors. The provision for loan losses is based upon management’s evaluation of the adequacy of the allowance, including an assessment of known and inherent risks in the portfolio, giving consideration to the size and composition of the loan portfolio, actual loan loss experience, level of delinquencies, detailed analysis of individual loans for which full collectability may not be assured, the existence and estimated fair value of any underlying collateral and guarantees securing the loans, and current economic and market conditions.Although management uses the best information available, the level of the allowance for loan losses remains an estimate, which is subject to significant judgment and short-term change.Various regulatory agencies, as an internal part of their examination process, periodically review the Corporation’s provision for loan losses.Such agencies may require the Corporation to make additional provisions for loan losses based upon information available to them at the time of their examination.Furthermore, the majority of the Corporation’s loans are secured by real estate in the State of New Jersey.Accordingly, the collectability of a substantial portion of the carrying value of the Corporation’s loan portfolio is susceptible to changes in local market conditions and may be adversely affected should real estate values continue to decline or New Jersey experiences continuing adverse economic conditions.Future adjustments to the provision for loan losses may be necessary due to economic, operating, regulatory and other conditions beyond the Corporation’s control. The Corporation accounts for its securities in accordance with “Accounting for Certain Investments in Debt and Equity Securities,” which was codified into ASC 320.Debt securities are classified as held to maturity and carried at amortized cost when management has the positive intent and ability to hold them to maturity.Debt securities are classified as available for sale when they might be sold before maturity due to changes in interest rates, prepayment, risk, liquidity or other factors.Equity securities with readily determinable fair values are classified as available for sale.Securities available for sale are carried at fair value, with unrealized holding gains and losses reported in other comprehensive income, net of tax. For declines in the fair value of securities below their cost that are other-than-temporary, the amount of impairment is split into two components – other-than-temporary impairment related to other factors, which is recognized in other comprehensive income and other-than-temporary impairment related to credit loss, which must be recognized in the income statement.The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis.In estimating other-than-temporary losses on a quarterly basis, management considers the length of time and extent that fair value has been less than cost; the financial condition and near-term prospects of the issuer; and whether the Corporation has the intent to sell these securities or it is likely that it will be required to sell the securities before their anticipated recovery. Securities are evaluated on at least a quarterly basis to determine whether a decline in their values is other-than-temporary.To determine whether a loss in value is other-than-temporary, management utilizes criteria such as the reasons underlying the decline, the magnitude and the duration of the decline and the intent and ability of the Corporation to retain its investment in the security for a period of time sufficient to allow for an anticipated recovery in the fair value.“Other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment.Once a decline in value is determined to be other-than-temporary, the value of the security is reduced and a corresponding charge to earnings or comprehensive income is recognized.No impairment charges were recognized in 2009; however impairment charges totaling $56.1 million were recognized in 2008. EARNINGS SUMMARY:The Corporation recorded net income of $7.1 million and diluted earnings per share, after the effect of the preferred dividend, of $0.64 for the year ended December 31, 2009.These results compared to a net loss of $22.1 million and loss per diluted share of $2.53 for the year ended December 31, 2008.Per share results have been adjusted for the five percent stock dividend declared in June 2009. These results produced a positive return on average assets of 0.49 percent in 2009 as compared to a negative return on average assets of 1.62 percent in 2008 and a positive return on average common shareholders’ equity of 6.26 percent as compared to a negative return on average common shareholders’ equity of 20.74 percent in 2008. For comparative purposes, the Corporation believes that comparing net income without considering the 2008 impairment charges on investment securities provides a better analysis of net income trends; therefore, net income available for common shareholders for 2009 declined $8.8 million or 61 percent when compared to net income for 2008, excluding the $56.1 million ($36.5 million, after taxes) impairment charges. The 2009 period includes increases in the provision for loan losses, the industry-wide FDIC assessment and in other real estate owned expense, as well as dividends on preferred stock, when compared to the 2008 period. NET INTEREST INCOME:Net interest income is the primary source of the Corporation’s operating income.Net interest income is the difference between interest and dividends earned on earning assets and fees earned on loans, and interest paid on interest-bearing liabilities.Earning assets include loans to individuals and businesses, investment securities, interest-earning deposits and federal funds sold.Interest-bearing liabilities include interest-bearing checking, savings and time deposits, Federal Home Net Interest Income (In Millions) 2005 $ 35.3 2006 $ 32.8 2007 $ 35.9 2008 $ 46.3 2009 $ 48.3 Loan Bank advances and other borrowings.Net interest income is determined by the difference between the yields earned on earning assets and the rates paid on interest-bearing liabilities (“Net Interest Spread”) and the relative amounts of earning assets and interest-bearing liabilities.The Corporation’s net interest spread is affected by regulatory, economic and competitive factors that influence interest rates, loan demand and deposit flows and general levels of non-performing assets. On a fully tax-equivalent basis, net interest income in 2009 rose 4 percent to $49.4 million from $47.4 million in 2008.The Corporation’s net interest margin for 2009 was 3.58 percent, declining 10 basis points from 3.68 percent in Interest income on earning assets, on a fully tax-equivalent basis, declined $6.0 million to $67.0 million for 2009 as compared to 2008.Average earning assets for the year ended December 31, 2009 totaled almost $1.38 billion, an increase of $88.7 million or 7 percent from the average balance in 2008, but the average rate earned on earning assets declined 80 basis points in 2009 to 4.87 percent.
